UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-4692


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

RONALD EDMUNDS,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Matthew J. Perry, Jr., Senior
District Judge. (3:09-cr-00545-MJP-1)


Submitted:   February 15, 2011              Decided:   March 31, 2011


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Johnny E. Watson, Sr., WATSON LAW FIRM, Columbia, South
Carolina, for Appellant.    Anne Hunter Young, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ronald       Edmunds        appeals      his     thirty-month     sentence

imposed following his guilty plea, pursuant to a written plea

agreement,     to        one   count      of    falsely      representing    his   social

security number on a bank form used to open a checking account

(Count Five), in violation of 42 U.S.C. § 408(a)(7)(B) (2006);

and one count of knowingly using the identification of another

person while opening a checking account (Count Thirteen), in

violation of 18 U.S.C. § 1028A(a)(1) (2006).                        Counsel has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

concluding that there are no meritorious grounds for appeal but

questioning        whether      the    district       court     erred   in   failing    to

impose a lower sentence in light of Edmunds’ substance abuse

problems and childhood history.                      Edmunds was informed of his

right to file a pro se supplemental brief, but did not do so.

Finding no reversible error, we affirm.

              We    review      a     sentence       for   reasonableness     under     an

abuse-of-discretion standard.                    Gall v. United States, 552 U.S.
38, 51 (2007).            This review requires appellate consideration of

both    the    procedural           and        substantive     reasonableness      of   a

sentence.          Id.     This court must assess whether the district

court    properly          calculated          the    advisory     Guidelines      range,

considered the 18 U.S.C. § 3553(a) (2006) factors, analyzed any

arguments presented by the parties, and sufficiently explained

                                                 2
the selected sentence.             United States v. Lynn, 592 F.3d 572, 576

(4th Cir. 2010).

              We      conclude       that        Edmunds’       sentence       is      both

procedurally and substantively reasonable.                          The district court

properly       calculated       Edmunds’     Guidelines         range,      treated     the

Guidelines as advisory, and considered the applicable 18 U.S.C.

§ 3553(a) factors.            See United States v. Pauley, 511 F.3d 468,

473 (4th Cir. 2007).               Substantively, the district court based

its sentence on its individualized assessment of the facts of

the   case.         The    court   imposed       a   variance   sentence      below     the

applicable         Guidelines      range    and,       giving    its      reasoning     due

deference, we conclude the degree of variance is reasonable.

United   States       v.    Evans,   526 F.3d 155,   161    (4th   Cir.    2008).

Thus,    the       district    court   did       not    abuse       its   discretion    in

imposing the chosen sentence.

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the judgment of the district court.                                This

court requires that counsel inform Edmunds, in writing, of the

right to petition the Supreme Court of the United States for

further review.            If Edmunds requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.           Counsel’s motion must state that a copy thereof

                                             3
was served on Edmunds.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    4